359 U.S. 434 (1959)
GROCERY DRIVERS UNION LOCAL 848 ET AL.
v.
SEVEN UP BOTTLING CO. OF LOS ANGELES, INC.
No. 169.
Supreme Court of United States.
Decided May 4, 1959.
APPEAL FROM THE SUPREME COURT OF CALIFORNIA.
John C. Stevenson, Clarence E. Todd and Herbert M. Ansell for appellants.
Thomas P. Menzies and Carl M. Gould for appellee.
PER CURIAM.
The motion to dismiss is granted and the appeal is dismissed. Treating the papers whereon the appeal was taken as a petition for writ of certiorari, certiorari is granted. The judgment of the Supreme Court of California is vacated and the cause remanded for modification in light of San Diego Building Trades Council v. Garmon, ante, p. 236.
Vacated and remanded.
THE CHIEF JUSTICE took no part in the consideration or decision of this case.